DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Applicant's amendment filed on 5/13/2022 have been entered and fully considered.  Claims 1, 22, 27, 29, 31 and 32 are amended, claims 11, 15-21, 28, 30 and 33 are canceled, and claims 1-10, 12-14, 22-27, 29, 31 and 32 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 1-10, 12-14, 22-27, 29, 31 and 32  have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

Allowable Subject Matter
Claims 1-10, 12-14, 22-27, 29, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:

Please refer to reasons for allowance in Final Office Action dated 3/14/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647
/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647